STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 23, 2018
               Plaintiff-Appellant,

v                                                                    No. 339701
                                                                     Wayne Circuit Court
RONALD WILLIAMS,                                                     LC No. 87-004693-01-FH

               Defendant-Appellee.


Before: O’BRIEN, P.J., and K. F. KELLY and FORT HOOD, JJ.

PER CURIAM.

       The prosecution appeals by leave granted1 the trial court’s order granting defendant’s
motion for relief from judgment. We reverse.

                                 I. FACTUAL BACKGROUND

        In 1987, following a jury trial, defendant was convicted of first-degree murder, MCL
750.316, second-degree murder, MCL 750.317, and possession of a firearm during the
commission of a felony (felony-firearm), MCL 750.227b. Defendant, who was a juvenile at the
time he committed the crimes, was sentenced to mandatory life imprisonment without the
possibility of parole for his first-degree murder conviction, life with the possibility of parole for
his second-degree murder conviction, and a consecutive two years’ imprisonment for his
felony-firearm conviction.

        Following the United State Supreme Court’s invalidation of mandatory life sentences
without parole for juvenile offenders in Miller v Alabama, 567 US 460; 132 S Ct 2455; 183 L Ed
2d 407 (2012), and Montgomery v Louisiana, ___ US ___; 136 S Ct 718; 193 L Ed 2d 599
(2016), the prosecution filed a notice of intent to seek a term-of-years sentence for defendant’s
first-degree murder conviction. On December 2, 2016, the trial court resentenced defendant to
25 to 60 years’ imprisonment for the first-degree murder conviction, leaving the other two
sentences intact. Defendant later filed a motion for relief from judgment, in which he argued that


1
  People v Williams, unpublished order of the Court of Appeals, entered September 28, 2017
(Docket No. 339701).


                                                -1-
he was entitled to resentencing on his second-degree murder conviction because his life with the
possibility of parole sentence was also invalidated by Miller and Montgomery. The trial court
agreed. The prosecution now appeals that decision.

                          II. ENTITLEMENT TO RESENTENCING

        The prosecution argues on appeal that the trial court lacked the authority to grant the
substantive relief requested—resentencing—in defendant’s motion for relief from judgment.2
We agree. “We review a trial court’s decision on a motion for relief from judgment for an abuse
of discretion and its findings of facts supporting its decision for clear error.” People v Swain,
288 Mich App 609, 628; 794 NW2d 92 (2010). Matters of constitutional and statutory
interpretation are reviewed de novo. People v Hall, 499 Mich 446, 452; 884 NW2d 561 (2016).

         MCR 6.508 governs the circumstances under which a trial court may grant a motion for
relief from judgment:

               (D) Entitlement to Relief. The defendant has the burden of establishing
       entitlement to the relief requested. The court may not grant relief to the defendant
       if the motion

                                             * * *

              (3) alleges grounds for relief, other than jurisdictional defects, which could
       have been raised on appeal from the conviction and sentence or in a prior motion
       under this subchapter, unless the defendant demonstrates

              (a) good cause for failure to raise such grounds on appeal or in the prior
       motion, and

                (b) actual prejudice from the alleged irregularities that support the claim
       for relief. As used in this subrule, “actual prejudice” means that,

                                             * * *

            (iv) in the case of a challenge to the sentence, the sentence is invalid.
       [MCR 6.508(D)(3).]




2
  The prosecution also argues that the trial court erred by ignoring the mandates of MCR
6.504(B)(4). That rule states that if a trial court decides to not summarily dismiss a motion for
relief from judgment, it “shall order the prosecuting attorney to file a response” before
proceeding. MCR 6.504(B)(4). Here, the trial court failed to adhere to MCR 6.504(B)(4)’s
mandatory directive, and therefore erred. Yet we need not address this error at length because
the prosecution’s other claim of error is dispositive.


                                                -2-
The parties do not contest whether defendant established good cause under MCR 6.508(D)(3)(a),
so we need not address that issue. The only issue before us is whether defendant established the
second prong of the analysis: actual prejudice in the form of an invalid sentence. We conclude
that he did not.

        Before the trial court, defendant contended that his sentence of life with the possibility of
parole was constitutionally invalidated by Miller and Montgomery. Defendant also argued that
when the trial court sentenced defendant on his second-degree murder conviction, it was
operating under the assumption that “state laws mandating a juvenile die in prison were
constitutional.” Defendant speculated that had the trial court been aware that defendant’s
mandatory life without parole sentence was unconstitutional, it likely would have given him a
term-of-years sentence on his second-degree murder conviction. We first address defendant’s
argument that Miller and Montgomery invalidated his sentence for second-degree murder and
conclude that neither case applies to defendant’s sentence of life with the possibility of parole.
We then address defendant’s argument that he was sentenced based on inaccurate information
and misconceptions of law, and we ultimately conclude that the record does not support that
assertion.

       In Miller, the Supreme Court of the United States held “mandatory life without parole for
those under the age of 18 at the time of their crimes violates the Eighth Amendment’s prohibition
on ‘cruel and unusual punishments.’ ” Miller, 567 US at 465. The Supreme Court explained:

       Mandatory life without parole for a juvenile precludes consideration of his
       chronological age and its hallmark features—among them, immaturity,
       impetuosity, and failure to appreciate risks and consequences. It prevents taking
       into account the family and home environment that surrounds him—and from
       which he cannot usually extricate himself—no matter how brutal or
       dysfunctional. It neglects the circumstances of the homicide offense, including
       the extent of his participation in the conduct and the way familial and peer
       pressures may have affected him. Indeed, it ignores that he might have been
       charged and convicted of a lesser offense if not for incompetencies associated
       with youth—for example, his inability to deal with police officers or prosecutors
       (including on a plea agreement) or his incapacity to assist his own attorneys. See,
       e.g., Graham [v Florida], 560 U.S. [48], at 78, 130 S.Ct. [2011], at 2032 (“[T]he
       features that distinguish juveniles from adults also put them at a significant
       disadvantage in criminal proceedings”); J.D.B. v. North Carolina, 564 U.S. 261,
       269, 131 S.Ct. 2394, 2400–2401, 180 L.Ed.2d 310 (2011) (discussing children’s
       responses to interrogation). And finally, this mandatory punishment disregards
       the possibility of rehabilitation even when the circumstances most suggest it.
       [Miller, 509 US at 477-478.]

The Supreme Court went on to clarify that “ ‘[a] state is not required to guarantee eventual
freedom,’ but must provide ‘some meaningful opportunity to obtain release based on
demonstrated maturity and rehabilitation.’ ” Id. at 479, quoting Graham, 560 US at 75.

       After Miller, “the Supreme Court recognized that the ruling . . . had resulted in some
confusion and disagreement among various state courts about whether Miller applied

                                                -3-
retroactively.” People v Wiley, ___ Mich App ___, ___; ___ NW2d ___ (2018) (Docket Nos.
336898 and 338870); slip op at 2. To resolve this confusion, the Supreme Court in Montgomery
held that, although “Miller’s holding had a procedural component” because it “require[d] a
sentencer to consider a juvenile offender’s youth and attendant characteristics before determining
that life without parole is a proportionate sentence,” “Miller announced a substantive rule of
constitutional law” that applied retroactively to juvenile offenders. Montgomery, ___ US at ___;
136 S Ct at 734, 736 (quotation marks and citations omitted).

        Against this backdrop, it is clear that, at maximum, Miller and Montgomery guarantee
that defendants convicted as juveniles are afforded “ ‘some meaningful opportunity to obtain
release based on demonstrated maturity and rehabilitation.’ ” Miller, 567 US at 479, quoting
Graham, 560 US at 75. At minimum, the cases apply only to mandatory sentences of life
without the possibility of parole.3 See, e.g., People v Wines, ___ Mich App ___, ___; ___ NW2d
___ (2018) (Docket No. 336550); slip op at 3, lv pending, (“[T]he constitutional holding in
Miller applied only in life-without-parole decisions.”). Here, under either interpretation,
defendant’s sentence of life with the possibility of parole satisfied Miller’s mandate. Defendant
once served a sentence of life without the possibility of parole, but is now eligible for parole on
each of his sentences. Stated differently, defendant has been granted a meaningful opportunity to
obtain release, see Miller, 567 US at 479, on his sentences for first- and second-degree murder.
And because defendant has some meaningful opportunity to obtain release on his sentence of life
with the possibility of parole, that sentence was not invalid under Miller.

       Defendant briefly contends on appeal that obtaining parole in Michigan is more difficult
for individuals serving life sentences than individuals serving term-of-year sentences, and
therefore, defendant’s life with the possibility of parole sentence does not actually guarantee him
a meaningful opportunity to obtain parole. Defendant’s argument, however, is incomplete; while
defendant explains that obtaining parole on a life sentence is more involved than obtaining parole
on a term-of-years sentence, defendant fails to explain how the latter constitutes a meaningful
opportunity to obtain release and the former does not. Defendant is not entitled to eventual
freedom, only a meaningful opportunity to obtain it. Miller, 567 US at 479.

       We now turn to defendant’s argument that his life sentence is invalid because it was
based upon inaccurate information and a misconception of the law. Defendant premises his



3
   We note that other jurisdictions have applied Miller to cases where a term-of-year sentence
constituted de facto life without parole. See, e.g., United States v Grant, 887 F3d 131, 142 (CA
3, 2018); Kelly v Brown, 851 F3d 686, 687 (CA 7, 2017) (“Miller applies not just to sentences of
natural life, but also to sentences so long that, although set out as a term of years, they are in
reality a life sentence.”). Defendant cites some of these cases to support his contention that
Miller and Montgomery apply to sentences of life with the possibility of parole. But contrary to
defendant’s argument, none of the cases he cites dealt with a sentence of life with the possibility
of parole; all of the cited cases considered lengthy term-of-years sentences that were effectively
life sentences without the possibility of parole. Clearly, a sentence of life with the possibility of
parole is not a de facto life-without-the-possibility-of-parole sentence.


                                                -4-
argument on the original sentencing court’s mistaken belief that defendant’s first-degree murder
conviction mandated a sentence of life without parole and that defendant would spend the rest of
his life in prison. Defendant reasons that, because of this mistaken belief, the trial court
necessarily gave less thoughtful consideration to defendant’s sentence for second-degree murder.
The glaring problem with this argument is that it is purely speculative. Defendant provides no
argument grounded in fact to support that his sentence for first-degree murder had any impact on
his sentence for second-degree murder. If anything, the original sentencing court’s remarks—
which the trial court quoted when granting defendant’s motion for relief from judgment—
suggests otherwise:

       I hope you understand that as it relates to Count One, I have no discretion, none.
       So, as it relates to Count One, it is the sentence of the Court that you be
       committed to the custody of the Michigan Corrections Commission with a
       sentence mandated by the statute, which is a life sentence with no eligibility for
       parole. And as it relates to Count Two, Murder in the Second Degree, the kindest
       sentence I can give to you is life. You will be eligible for parole if you can get
       that first one off your back. [Emphasis added.]

Clearly, the original sentencing judge understood that defendant’s life sentence for
second-degree murder afforded him a meaningful opportunity to obtain release, and thus,
defendant’s argument that the trial court would have sentenced him to something other than life
for second-degree murder but for his mandatory life without parole sentence is speculative4 and
has no support in the record.

        In support of its conclusions, the trial court also reasoned that, because defendant’s life
without parole sentence was invalidated, the trial court was obligated to resentence defendant on
all of defendant’s remaining convictions.

       In Michigan, “trial courts ordinarily lack the authority to set aside a valid sentence.”
People v Comer, 500 Mich 278, 295 n 40; 901 NW2d 553 (2017). The trial court relied on
People v Jackson, 487 Mich 783, 793-794; 790 NW2d 340 (2010), for the contention that “where
there are multiple counts within a single judgment of sentence and one or more counts are
reversed (or in this case resentencing to a term of years) a Defendant must be resentenced on the
remaining counts.” Jackson made no such holding, and it in no way suggests that trial courts
may alter otherwise valid sentences. The trial court’s reliance on the case was therefore
misplaced.5



4
  Defendant even concedes the speculative nature of his argument in his brief on appeal: “it is
impossible to determine whether or not [the] sentencing court would have exercised its discretion
differently absent the misconception of the law.”
5
 In Jackson, the defendant was convicted of armed robbery and two counts of felonious assault.
Jackson, 487 Mich at 787. On appeal to this Court, the defendant’s felonious assault convictions
were vacated, but the defendant’s request for resentencing on the armed robbery conviction was
denied. Id. at 788-789. The Michigan Supreme Court reversed the sentencing decision because


                                                -5-
        On appeal, defendant relies upon United States v Tucker, 404 US 443; 92 S Ct 589; 30 L
Ed 2d 592 (1972), superseded by statute on other grounds as stated in United States Irey, 612
F3d 1160, 1180-1181 (CA 11, 2010), and People v Moore, 391 Mich 426; 216 NW2d 770
(1974), in support of the trial court’s conclusion that, where a defendant is entitled to
resentencing on one conviction, he is entitled to resentencing as to all other related convictions.
In Tucker, however, it was found that the defendant’s sentence for armed robbery was impacted
by two previous convictions that were later found to be constitutionally invalid. Tucker, 404 US
at 443-445, 448. Because the sentence was based upon invalid convictions, the sentence was
invalid. Id. at 448. In Moore, again, the sentencing judge considered a prior conviction that was
constitutionally invalid when it sentenced the defendant for possession of narcotics, and
accordingly, the defendant was entitled to resentencing. Moore, 391 Mich at 439-440. Both
cases dealt with sentences that contemplated invalid prior convictions, thus invalidating the
sentences. Defendant employs these cases to argue that one invalid sentence in a judgment of
sentence invalidates all other sentences in that judgment of sentence, but the cases do not support
that contention and, therefore, the argument is without merit. Defendant has thus failed to
establish that the trial court had authority to set aside his valid sentence for second-degree
murder.6

         For all of the reasons outlined above, defendant’s life with parole sentence was a valid
sentence, and the trial court lacked the authority to grant resentencing on defendant’s motion for
relief from judgment. The trial court’s ruling to the contrary is reversed.

        As an alternative argument, defendant contends that he is entitled to resentencing
because, now that his second-degree murder sentence is his controlling sentence, he was
sentenced in violation of MCL 771.14(2)(e)(ii). Defendant argues that, under that section, his
presentence investigation report was required to contain the recommended minimum range of his
controlling sentence, which, in light of his resentencing, it did not.

       MCL 771.14(2)(e)(ii) provides that a presentence investigation report must include



the defendant’s minimum sentencing guideline range had been determined based upon the
inaccurate belief that the defendant was guilty of felonious assault, and the defendant’s acquittal
on those two charges altered his guideline range for armed robbery. Id. at 793. In no way does
the case suggest that trial courts may alter otherwise valid sentences, because the case
necessarily determined that the defendant’s armed robbery sentence was based upon inaccurate
information and was thus invalid. Id.
6
  Even assuming arguendo that the trial court had the authority at the Miller resentencing to
resentence defendant on all of his convictions as opposed to only the invalid sentence, the issue
is moot because the trial court did not exercise that authority. Neither the trial court nor the
parties contemplated altering defendant’s life sentence for second-degree murder during
resentencing on his first-degree murder conviction. Instead, the issue was raised in a subsequent
motion for relief from judgment, wherein the court was inarguably limited by court rule and
caselaw to only granting relief in the event of an invalid sentence. MCR 6.508(D)(3)(b)(iv);
Comer, 500 Mich at 295 n 40.


                                                -6-
              (e) For a person to be sentenced under the sentencing guidelines set forth
       in chapter XVII, all of the following:

                                            * * *

               (ii) Unless otherwise provided in subparagraph (i), for each crime having
       the highest crime class, the sentence grid in part 6 of chapter XVII that contains
       the recommended minimum sentence range.

Although this Court recently recognized in dicta that defendant’s argument may have merit, see
Wines, ___ Mich App at ___; slip op at 7, we need not discuss defendant’s argument in any
detail. By its terms MCL 771.14(2)(e)(ii) applies to “a person to be sentenced under the
sentencing guidelines set forth in chapter XVII.” Defendant was sentenced in 1987, and Chapter
XVII of the Code of Criminal Procedure was not effective until December 15, 1998. 1998 PA
317. When defendant was resentenced for his first-degree murder conviction, it was under MCL
769.25a, which is part of Chapter IX of the Code of Criminal Procedure. Simply put, defendant
was never “sentenced under the sentencing guidelines set forth in chapter XVII” of the Code of
Criminal Procedure, so MCL 771.14(2)(e)(ii), by its plain terms, does not apply.

                                      III. CONCLUSION

       Defendant failed to show actual prejudice by establishing that his life sentence for
second-degree murder was invalid. Thus, defendant was not entitled to resentencing under his
motion for relief from judgment, and the trial court erred by granting the motion. Defendant is
also not entitled to resentencing under MCL 771.14(2)(e)(ii) because, by its plain language, that
provision does not apply to defendant.

      Reversed and remanded for entry of an order denying defendant’s motion for relief from
judgment. We do not retain jurisdiction.

                                                           /s/ Colleen A. O'Brien
                                                           /s/ Kirsten Frank Kelly
                                                           /s/ Karen M. Fort Hood




                                               -7-